Citation Nr: 9910386	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  95-16 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island



THE ISSUES

Entitlement to service connection for a respiratory disorder, 
hypertension, a psychiatric disability, pernicious anemia, 
and impaired circulation of the lower extremities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1944 to May 1946 
and from August 1947 to August 1950.

An August 1952 RO rating decision denied service connection 
for a psychiatric disability.  The veteran was notified of 
this determination in August 1952 and he did not appeal.

A June 1960 RO rating decision denied service connection for 
a psychiatric disability.  The veteran was notified of this 
determination in June 1960 and he did not appeal.

A July 1982 RO rating decision denied service connection for 
a lung disorder, hypertension, a psychiatric disability, 
pernicious anemia, and edema (claimed as swelling of the 
feet, ankles, and legs), including service connection based 
on exposure to ionizing radiation.  The veteran was notified 
of the determinations in July 1982 and he did not appeal.

In 1992, the veteran requested reopening of the claims for 
service connection for a respiratory disorder, hypertension, 
a psychiatric disability, pernicious anemia, and impaired 
circulation of the lower extremities due to exposure to 
ionizing radiation.  This appeal comes to the Board of 
Veterans' Appeals (Board) from March 1993 and April 1995 RO 
decisions that denied service connection for these 
disabilities.  Since the July 1982 RO rating decision, 
denying service connection for these conditions, various laws 
and regulations have been enacted or amended to allow for 
service connection for various disabilities on a presumptive 
basis if due to ionizing radiation.   Under the 
circumstances, the Board finds that the new legislative 
criteria with regard to claims based on exposure to ionizing 
radiation provides a new basis of entitlement to service 
connection.  Spencer v. Brown, 4 Vet. App. 283 (1993), 
affirmed 17 F. 3d 368 (Fed. Cir. 1994); Boggs v. West, 11 
Vet. App. 334 (1998).  Hence, the RO will review the claims 
for service connection for a respiratory disorder, 
hypertension, a psychiatric disability, pernicious anemia, 
and impaired circulation of the lower extremities on a de 
novo basis, as did the RO.

The Board remanded the case to the RO in April 1997 and June 
1998 for additional development.  The April 1997 remand 
referred certain issues to the RO for further action.  An 
October 1997 rating decision denied service connection for 
pancreatitis and a skin condition, and found no new and 
material evidence to reopen previously denied claims for 
service connection for gynecomastia, hypothyroidism, and 
diabetes.  Those denials were not appealed and the claims are 
not before the Board.  The case is now ready for appellate 
consideration.


FINDING OF FACT

A respiratory disorder, hypertension, a psychiatric 
disability, pernicious anemia, and impaired circulation of 
the lower extremities were not present in service or for 
several years later, and they are not related to a service-
connected disability or to an incident of service, including 
exposure to ionizing radiation. 


CONCLUSION OF LAW

COPD (chronic obstructive pulmonary disease), hypertension, 
anxiety disorder, pernicious anemia, and impaired circulation 
of the lower extremities were not incurred in or aggravated 
by active service; nor may a respiratory disorder, 
hypertension, a psychiatric disability, anemia or a vascular 
disorder be presumed to have been incurred in service; nor 
are such disorders proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310, 3.311 (1998).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from January 1944 to May 1946 
and from August 1947 to August 1950. 

The service medical records, including a report of the 
veteran's medical examination for separation from service in 
August 1950 are negative for a respiratory disorder, 
hypertension, a psychiatric disability, anemia, and impaired 
circulation of the lower extremities.  At the time of the 
August 1950 examination, his blood pressure was 120/70 and a 
chest X-ray was negative.

VA and private medical reports show that the veteran was seen 
and examined for various conditions in the 1950's, 1960's, 
1980's, and 1990's.  These records do not show the presence 
of the conditions being considered in this appeal until 
several years after service.  Some of the more salient 
medical reports are discussed in the following paragraphs.

A summary of the veteran's hospitalization at a VA medical 
facility from August to November 1952 notes a history of his 
being "nervous" since combat duty in 1945.  The diagnosis 
was conversion reaction, manifested by emotional tension, 
restlessness, dizzy spells, palpitation, tight feeling around 
head, and fluttering of stomach.  External precipitating 
stresses were war experience and unhappy marriage.  It was 
noted that the veteran had had emotional instability since 
early life. 

A summary of the veteran's hospitalization at a VA medical 
facility from October 1953 to February 1954 shows a diagnosis 
of conversion reaction, manifested by headache, palpitation 
of the heart, and dizzy spells.  The external precipitating 
stress was separation from his wife.  It was noted that he 
had had emotional instability since early life.

A private medical report received around 1954 notes that the 
veteran was suffering from "nerves" and that he was shaking 
all over.  The physician opined that the veteran needed 
psychiatric treatment.

The veteran underwent VA examinations in January 1980.  At a 
medical examination, the diagnoses were COPD, anxiety 
neurosis, and hypertension.  At a psychiatric examination, 
the diagnoses were anxiety neurosis, episodic excessive 
drinking, and syncope.

At a VA psychiatric examination in January 1981, it was noted 
that the veteran had a history of pancreatitis associated 
with excessive drinking.  Other medical conditions included 
emphysema for 3 years, pernicious anemia, hypertension, 
diabetes, and a recent onset of edema of both ankles.

Photos of the veteran were received on various dates, showing 
that he has enlarged breasts.  Medical literature concerning 
the effects of exposure to ionizing radiation and service 
documents concerning the history of the veteran's ship during 
World War II were also received and included in the appellate 
record.

An October 1992 letter from the Defense Nuclear Agency notes 
that naval historical records confirmed the veteran's 
presence in both the Hiroshima and Nagasaki areas during the 
America occupation of Japan.  While serving on the U.S.S. 
Wallace L. Lind he was present at Kure, Honshu, Japan 
(approximately 9 miles southeast of Hiroshima) on November 
14, 1945, from December 1 to 2, 1945, and on December 28, 
1945.  Departing Nagasaki on December 28, 1945, the Wallace 
L. Lind called at Sasebo (roughly 30 miles north of 
Nagasaki), arriving later that day and remaining until 
December 31, 1945, when the ship departed Japan en route to 
the continental United States.  A scientific dose 
reconstruction titled Radiation Dose Reconstruction:  U.S. 
Occupation Forces in Hiroshima and Nagasaki, Japan, 1945-1946 
(DNA 5512F) had determined the maximum possible radiation 
dose that might have been received by any individual who was 
at either Hiroshima or Nagasaki for the full duration of the 
American occupation (September 1945 to June 1946 for 
Nagasaki; and September 1945 to March 1946 for Hiroshima).  
Using all possible "worst case" assumptions, the maximum 
possible dose any individual serviceman might have received 
from external radiation, inhalation, and ingestion is less 
than one rem.  This did not mean that any individual 
approached that level of exposure.  In fact, it was probable 
that the great majority of servicemen assigned to the 
Hiroshima and Nagasaki occupation forces received no 
radiation exposure whatsoever, and that the highest dose 
received by anyone was a few tens of millirem.

A private medical report from Arthur B. Cuddy, M.D., dated in 
July 1993, notes that the veteran had been a patient since 
the late 1960's.  It was noted that the veteran had multiple 
problems that he felt were related to radiation exposure when 
he was in service at Hiroshima and Nagasaki when the atomic 
bomb was exploded.  He reportedly had been on a ship close to 
those areas.  It was noted that he had emphysema, high blood 
pressure, hypertension, nerves, pernicious anemia, and 
impaired circulation of the feet, ankles, and legs.  Dr. 
Cuddy opined that the veteran's medical problems might be 
directly due to his exposure to ionizing radiation and that 
there seemed to be a causal relationship between the 
veteran's medical problems and his radiation exposure.

In July 1998, the RO sent the veteran's claims folder to a 
representative of the VA Under Secretary for Benefits with a 
request for an opinion as to whether or not the veteran's 
claimed disabilities were due to exposure to ionizing 
radiation while in service.

In August 1998, the representative of the VA Under Secretary 
for Benefits asked a representative of the VA Under Secretary 
for Health to review the veteran's claims folder and to 
provide an opinion as to whether it was likely, unlikely, or 
as likely as not that the veteran's claimed disabilities 
resulted from exposure to radiation in service.

In September 1998, the representative of the VA Under 
Secretary for Health notified the representative of the VA 
Under Secretary for Benefits that it was unlikely that the 
veteran's emphysema, high blood pressure/hypertension, 
nerves, pernicious anemia, and impaired circulation could be 
attributed to ionizing radiation in service.

In September 1998, the representative of the VA Under 
Secretary for Benefits notified the RO that there was no 
reasonable possibility that the veteran's claimed 
disabilities were the result of exposure to ionizing 
radiation in service.

A review of the record shows that service connection has been 
granted for the veteran's appendectomy scar, rated 
zero percent; and for a scar of the right hand, rated 
zero percent. 


B.  Legal Analysis

The veteran's claims are well grounded, meaning they are 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claims and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where a cardiovascular disease, including hypertension, 
anemia, or a psychosis becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1998).

Service connection may be granted for a disease based on 
exposure to ionizing radiation when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).  In the absence of competent medical 
evidence linking a disability to service, diseases specific 
to radiation-exposed veterans, such as various forms of 
cancers, listed under 38 C.F.R. § 3.309(d) (1998) will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
onsite participation in an atmospheric nuclear test.  
38 C.F.R. § 3.309(d)(3)(ii).  Other "radiogenic" diseases, 
such as any form of cancer, listed under 38 C.F.R. 
§ 3.311(b)(2), as amended by 63 Fed. Reg. 50993-50995 (Sept. 
24, 1998) found 5 years or more after service in an ionizing 
radiation exposed veteran may be service-connected if the VA 
Under Secretary for Benefits determines that they are related 
to ionizing radiation exposure while in service or if they 
are otherwise linked medically to ionizing radiation exposure 
while in service.

The service medical records do not show the presence of the 
claimed disorders and the post-service medical records do not 
demonstrate the presence of these disorders until several 
years after service.  The post-service medical records, other 
than the opinion of Dr. Cuddy and the report of the veteran's 
VA hospitalization in 1952, do not link any of the 
disabilities to incidents of service, including exposure to 
ionizing radiation, or to a service-connected disability.  
The report of the veteran's VA hospitalization from August to 
November 1952 indicates that the veteran's World War II 
experiences were external precipitating stresses with regard 
to conversion reaction, initially demonstrated at that time.  
This report also noted that marital problems were external 
precipitating stresses of the conversion reaction.  A report 
of his VA hospitalization from October 1953 to February 1954 
also notes the veteran's separation from his wife as an 
external precipitating stress for the conversion reaction, 
but the veteran's World War II experiences were no longer 
noted to be a factor with regard to this psychiatric 
disorder.  Subsequent medical reports note the presence of 
psychiatric problems, primarily classified as anxiety 
disorder, and do not link this condition to an incident of 
service.  Under the circumstances, the Board finds that the 
medical evidence, other than the opinion of Dr. Cuddy, does 
not link the veteran's psychiatric disability to an incident 
of service.

The disabilities being considered in this appeal are not 
conditions that may be service-connected on a presumptive 
basis under the provisions of 38 C.F.R. § 3.309(d).  Since 
the opinion of Dr. Cuddy links the claimed disabilities to 
the veteran's exposure to ionizing radiation while in 
service, these conditions are considered "radiogenic" 
diseases.  38 C.F.R. § 3.311(b)(4).  Such diseases may be 
granted service connection under the provisions of 38 C.F.R. 
§ 3.311(b) if the VA Under Secretary for Benefits determines 
that the veteran's exposure to ionizing radiation in service 
caused them.

A review of the evidence reveals that the veteran's claims 
folder was forwarded to a representative of the VA Under 
Secretary for Benefits, as required on the development 
provisions of 38 C.F.R. § 3.311(b), for review and to obtain 
an opinion as to whether or not the claimed disabilities were 
due to the veteran's exposure to ionizing radiation in 
service.  The evidence indicates that under "worst case" 
scenarios veterans who were involved in the American 
occupation in the areas of Hiroshima and Nagasaki in 1945 and 
1946 were exposed to less than one rem of radiation, and the 
opinions of the representatives of the VA Under Secretaries 
for Health and Benefits note that there was no reasonable 
possibility that the claimed disabilities were due to the 
veteran's exposure to ionizing radiation while in service. 

The Board notes that the veteran is a combat veteran and 
accepts his statements to the effect that he was in areas of 
Japan where he might have been exposed to ionizing radiation.  
38 U.S.C.A. § 1154(b) (West 1991).  And this is confirmed by 
other evidence.  But, as radiation is not a directly 
observable phenomenon, the veteran's statements cannot 
establish the nature or degree of such exposure.  His lay 
evidence is not sufficient to support a claim based on 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Nor (with the exception of Dr. Cuddy's report) does 
any of the other evidence, such as the medical literature 
received concerning effects of radiation exposure, 
specifically link the veteran's disabilities to exposure to 
ionizing radiation in service.

Therefore, the only evidence favoring the veteran's claims is 
Dr. Cuddy's report, which the Board finds is outweighed by 
the opinion obtained through the Under Secretary for Health, 
because the latter is based on a competent assessment of 
radiation exposure and on cited medical literature.
After consideration of all the evidence, the Board finds that 
the veteran's current respiratory disorder, hypertension, 
psychiatric disability, pernicious anemia, and impaired 
circulation of the lower extremities were not present in 
service or for many years later, and that these conditions 
are not related to a service-connected disability or incident 
of service, including exposure to ionizing radiation.  The 
preponderance of the evidence is against the claim for 
service connection for a respiratory disorder, hypertension, 
a psychiatric disability, pernicious anemia, and impaired 
circulation of the lower extremities.  Since the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application with 
regard to these claims.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a respiratory disorder, hypertension, 
a psychiatric disability, pernicious anemia, and impaired 
circulation of the lower extremities is denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

